Citation Nr: 0021508	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
dependence and tobacco use in service.      

2.  Entitlement to service connection for degenerative joint 
disease.


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997 by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
Initially, the Board notes the veteran's December 1998 letter 
which he sent to the Board following the RO's November 1998 
certification of this case for appeal.  Because the Board 
finds the contents of this letter repetitive of earlier 
statements of record, the provisions of 38 C.F.R. § 20.1304 
are not for application and this case is therefore ripe for 
Board adjudication.  


FINDINGS OF FACT

1.  The veteran currently has COPD.

2.  The veteran does not contend that he either complained of 
or was treated for COPD in service.

3.  There is no medical evidence that the veteran's current 
COPD disability is related to any in-service injury or 
disease.

4.  There is no medical evidence of a causal relationship 
between the veteran's COPD disability and his tobacco use 
during service.

5.  There is no medical evidence that the veteran acquired a 
nicotine dependence disorder in service.

6.  There is no medical evidence of a relationship between 
the veteran's COPD disability and any in-service nicotine 
dependence.  

7.  The veteran currently has degenerative joint disease.

8.  The veteran does not contend that he either complained of 
or was treated for degenerative joint disease either in-
service or within a one year presumptive period following 
service.

9.  There is no medical evidence showing that the veteran 
incurred degenerative joint disease either in-service or 
within a one year presumptive period following service.

10.  There is no medical nexus evidence showing a link 
between the veteran's current degenerative joint disease and 
any in-service disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD, 
to include as secondary to nicotine dependence and tobacco 
use in-service, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); VAOPGCPREC 19-97, USB Letter 20-97-14 
(July 24, 1997).

2.  The claim of entitlement to service connection for 
degenerative joint disease is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, and 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105-
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service. 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103).  The new section 1103 does not, however, affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.

Pertinent Law and Regulations

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be also granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

Well Grounded Claims

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), VA has a duty to assist 
only those claimants who have established well-grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Specific Guidelines:  Tobacco Use

Because of the specific nature of the current appellate 
claim, (and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995), the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel. See 38 U.S.C.A. § 7104(c).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence (which arose in service) and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);
(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. 

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background

The veteran initially filed a claim in February 1992 wherein 
he cited COPD, emphysema, and rheumatism as service-connected 
conditions he then sustained.  In a July 1992 rating 
decision, the RO did not find these conditions service-
connected, but did grant the veteran pension benefits based 
on a 60 percent disability rating for COPD.  

In an October 1997 letter, the veteran informed the VA of his 
contention that cigarette smoking in-service led to his 
current COPD disability.  In that letter and in subsequent 
correspondence, the veteran has related that while he did 
smoke cigarettes upon beginning active duty, he quit 
following the incurrence of motion sickness while sailing to 
Germany.  Further, he asserts, the Army encouraged him to re-
start smoking by placing cigarettes in his military food 
rations, which he tapped while camping in Germany in 
October/November 1952 during cold and rainy conditions.  Had 
the military not included cigarettes in his rations, he 
argues, he would never have started smoking again and would 
not have become addicted to nicotine.  He claims to have quit 
smoking again in 1966, but that the damage to his lungs by 
that time was irreversible.  With regard to his claim of 
entitlement to service connection for degenerative joint 
disease, the veteran contends that the cold and rainy weather 
he endured in Germany in 1952 was the cause of his current 
arthritis condition.  

A March/April 1992 VA hospital report shows the veteran was 
admitted for treatment of COPD with acute exacerbation.  He 
had noted a recent increase in his cough, shortness of breath 
and expectoration.  A summary of the veteran's hospital 
course indicates that his hospital stay was uneventful and 
that he responded to treatment favorably and his condition 
improved.  His discharge diagnosis was COPD with 
exacerbation.

The veteran has been followed at the Beckley, West Virginia 
VAMC, the treatment records of which have been reviewed by 
the Board.  The VAMC treatment records show the veteran was 
diagnosed with COPD as early as 1992.  In February 1996, the 
veteran underwent a cardiopulmonary stress test, the report 
of which indicates the following impressions: (1) severely 
decreased working capacity (22 percent of predicted); (2) 
submaximal cardiopulmonary stress test; (3) the anaerobic 
threshold could not be determined; (4) relatively high heart 
rate reserve; and (5) relatively high breathing reserve.  

A February 1997 physical examination report includes the 
following summary of medical history:

This is a 65-year-old, white gentleman, 
with a history of Bell's palsy of the 
right side and [COPD].  He had recent 
pulmonary function tests done recently, 
which showed mild obstructive airway 
disease.  He has a history of 
hypertension, obesity, and degenerative 
joint disease involving mainly the right 
hip.  He came in complaining of cough and 
cold for the past few days.  He also said 
that he has been having a problem with 
his medicine.  He was short with one 
inhaler.

Physical examination revealed that the veteran was in mild 
respiratory distress and walked with a limp using a cane.  
There was bilateral expiratory wheezing.  The impression 
given was as follows:  (1) [COPD] with mild exacerbation, 
secondary to upper respiratory infection; (2) hypertension; 
(3) exogenous obesity; and (4) degenerative joint disease.  

The Board notes that the veteran's service medical records 
(SMR's) are not available and are presumed destroyed in a 
1973 fire at the National Personnel Records Center in St. 
Louis.  The RO has undertaken efforts to obtain the veteran's 
service medical records, all essentially without success (See 
letter from RO to veteran dated December 1, 1997, in which 
the veteran was requested to complete an enclosed NA Form 
13055).  The veteran subsequently submitted a completed NA 
Form 13055, in which he described his treatment both for 
emphysema and arthritis as beginning in February 1992 and 
continuing until the present.  No in-service complaint or 
treatment for either condition has been alleged by the 
veteran. 

Legal Analysis

Entitlement to service connection for COPD, to include as 
secondary to nicotine dependence and tobacco use in-service  

The Board will first consider the veteran's COPD claim under 
a direct service connection analysis.  Given the repeated 
diagnosis of COPD throughout the veteran's course of 
treatment at the VAMC, the Board finds that the first Caluza 
element of a well-grounded claim - evidence of a current 
disability -- is accordingly satisfied.  

However, the veteran has not alleged that he sustained COPD 
while in-service and neither is there any medical nexus 
evidence showing a link between the veteran's current COPD 
disability and any in-service injury or disease.  Because 
these two essential Caluza element have not been satisfied, 
the Board must deny the veteran's direct service connection 
claim for COPD as not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The Board will next examine the veteran's claim of 
entitlement to service connection for COPD by analyzing 
whether there is a direct link between the veteran's tobacco 
use in-service and his current COPD disability.  As cited 
above, USB Letter 20-97-14 (July 24, 1997) specifies the 
following evidentiary requirements in establishing a well-
grounded claim under this type of analysis:  (1) medical 
evidence of a current disability; (2) medical or lay evidence 
of tobacco use in-service; and (3) medical evidence of a 
relationship between the current disability and tobacco use 
during service.  While the veteran has proffered sufficient 
medical evidence of a current COPD disability and sufficient 
lay evidence of tobacco use in-service, the record is devoid 
of any medical evidence tending to establish a relationship 
between the veteran's COPD and his tobacco use during 
service.  

USB Letter 20-97-14 (July 24, 1997) also specifies the 
following evidentiary requirements in establishing a well-
grounded claim under a secondary service connection theory on 
the basis of nicotine dependence acquired in-service:  (1) 
medical evidence of a current disability; (2) medical 
evidence that nicotine dependence arose in-service; and (3) 
medical evidence of a relationship between the current 
disability and the nicotine dependence.  Again, while the 
veteran can satisfy the current disability requirement, there 
is no medical evidence either that the veteran sustained 
nicotine dependence in-service or that there is a 
relationship between the veteran's current COPD disability 
and any past or present nicotine dependence.  For these 
reasons, the Board must deny the veteran's claim of 
entitlement to service connection for COPD, to include as 
secondary to nicotine dependence and tobacco use in-service, 
as not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a); VAOPGCPREC 19-97, USB Letter 
20-97-14 (July 24, 1997).


Entitlement to service connection for degenerative joint 
disease

The Board finds that the diagnosis of degenerative joint 
disease in the February 1997 physical examination report is 
sufficient evidence of a current disability and that the 
first Caluza element of a well-grounded claim has therefore 
been satisfied.

The veteran does not contend that he either complained of or 
was treated for degenerative joint disease either in-service 
or within a one year presumptive period following service and 
there is, of course, no medical evidence showing the veteran 
incurred degenerative joint disease either in-service or 
within a one year presumptive period following service.  
While the veteran contends that exposure to cold and rainy 
conditions precipitated his degenerative joint disease, the 
Board concludes that medical evidence is needed to lend 
plausible support for such a contention because it involves 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza at 506; see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).  As the veteran has not shown 
he is thus qualified to make such a medical determination, 
the Board must find that the second Caluza element of a well-
grounded claim has not been satisfied and that his claim of 
entitlement to service connection for degenerative joint 
disease must be denied.  

Notwithstanding the above finding, the veteran's claim of 
entitlement to service connection for degenerative joint 
disease also fails because there is no medical nexus evidence 
showing a link between the veteran's current disability and 
any in-service disease or injury.  The third Caluza 
requirement remaining thus unsatisfied, the Board must deny 
the veteran's claim as not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, and 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).



ORDER

A claim for entitlement to service connection for COPD, to 
include as secondary to nicotine dependence and tobacco use 
in-service, is not well-grounded and is accordingly denied.

A claim for entitlement to service connection for 
degenerative joint disease is not well-grounded and is 
accordingly denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

